Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 has been interpreted as imposing three requirements.  First, whoever invents or discovers an eligible invention may obtain only one patent therefor.  MPEP 2104.  This requirement forms the basis for statutory double patenting rejections when two applications claim the same invention (i.e. claim identical subject matter).  Id.  Second, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Id.; MPEP 2106.  Third, a claimed invention must be useful or have a utility that is specific, substantial and credible.  MPEP 2104.

The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claim 30 is/are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(II)(A).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Objections
Claims 1, 16, 29 and 30 are objected to because of the following informalities:  Regarding claims 1, 16, 29 and 30, which recites the term “LeakyReLu activation function”, should be written out in the first instance.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 14-18, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., (U.S. Pub. No. 2019/0273948 A1) and in view of Appalaraju et al., (U.S. Patent No. 10,909,728 B1).
As per claim 1, Yin teaches a method of encoding or decoding video data (title), the method comprising: reconstructing a block of the video data (fig. 2A-B, fig. 3 [0048], [0055], [0059]); and applying a Convolutional Neural Network (CNN)-based filter to the reconstructed block ([0003], [0037], [0049], [“a CNN is applied as one in-loop filter stage referred to as a convolutional neural network loop filer (CNNLF)”)  and fig. 2A-B, 3, 6A-B), wherein the CNN-based filter uses a ReLu activation function ([0067], [0070], and fig. 4; A ReLu (rectified Linear Unit) is applies after the first CNN layer 404 as a non-linear activation function). Although Yin discloses wherein the CNN-based filter uses a ReLu activation function, Yin does not explicitly disclose wherein the CNN-based filter uses a LeakyReLu activation function as recited in claim 1. 
However, Appalaraju teaches CNN-based filter uses a LeakyReLu activation function However, WIPO teaches wherein the CNN-based filter uses a LeakyReLu activation function (fig. 2 el. 211-1; col. 5 lines 4-5; parametrized rectified linear unit (PReLu) activation) and fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Appalaraju with Yin for the benefit of providing increased efficiency of the neural network. 
As per claim 2,  Yin (modified by Appalaraju) as a whole teaches everything as claimed above, see claim 1. Yin does not explicitly disclose wherein the LeakyReLu activation function is defined as                        
                             
                        
                      f ( y ) = { Alpha * y , y<0 
y , y ≥ 0 
where y is an output value of a convolutional layer of a CNN of the CNN-based filter and Alpha is a fixed parameter.
However, Appalaraju teaches                         
                             
                        
                      f ( y ) = { Alpha * y , y<0 
y , y ≥ 0 
where y is an output value of a convolutional layer of a CNN of the CNN-based filter and Alpha is a fixed parameter (see fig. 3; el. 315 and col. 5 lines 41-52; note alpha has fixed value of 0.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of He with Yin for the benefit of providing increased efficiency of the neural network. 
As per claim 3, Yin (modified by Appalaraju) as a whole teaches everything as claimed above, see claim 1. Although Yin discloses wherein the CNN includes a plurality of convolutional layers ([0034], [0060], [0067], [0069-0071]), Yin does not explicitly disclose  a value of Alpha is the same for each of the convolutional layers 
However, Appalaraju teaches a value of Alpha is the same for each of the convolution layers (see fig. 3, el. 211 and 315; where alpha is set to 0.05). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Appalaraju with Yin for the benefit of providing increased efficiency of the neural network. 
As per claim 14, Yin (modified by Appalaraju) as a whole teaches everything as claimed above, see claim 1 In addition, Yin teaches wherein the method includes reconstructing the block data an applying the CNN-based filter to the reconstructed block (fig. 2B, [0029], 
As per claim 15, Yin (modified by Appalaraju) as a whole teaches everything as claimed above, see claim 1. In addition, Yin teaches wherein the method comprises encoding the video data (fig. 2A) and encoding the video data includes reconstructing the block of the video data and applying the CNN-based filter to the reconstructed block (fig. 2A, [0048-0049]). 
As per claim 16, which is the corresponding device for encoding or decoding video data, with the limitations of the method of encoding or decoding video data, thus the rejection and analysis made for claim 1 also applies here. In addition, Yin teaches a memory to store the video data ([0099], [0168], “the reconstructed frames may be placed in memory for further use or provided to a device for display”); and one or more processors implemented in circuity ([0024-0025], [0044], [0168]). 
As per claim 17, which is the corresponding device with the limitations of the method as recited in claim 2. Thus, the rejection and analysis for claim 1 also applies here. 
As per claim 18, which is the corresponding device of the method with the limitations of the method as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
As per claim 25, Yin (modified by Appalaraju) as a whole teaches everything as claimed above, see claim 16. In addition, Yin teaches a display configured to display decoded video data ([0053], [0099], [0106] and fig. 10). 
As per claim 26, Yin (modified by Appalaraju) as a whole teaches everything as claimed above, see claim 16. In addition, Yin teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box ([0024], [0119], [0124-0126] and fig. 10). 
As per claim 27, Yin (modified by Appalaraju) as a whole teaches everything as claimed above, see claim 16. In addition, Yin teaches wherein the device comprises a video decoder (fig. 2B). 
As per claim 28, Yin (modified by Appalaraju) as a whole teaches everything as claimed above, see claim 16. In addition, Yin teaches wherein the device comprise a video encoder (fig. 2A). 
As per claim 29, which is the corresponding device for encoding or decoding video data with the limitations of the method of claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 30, which is the corresponding computer-readable storage medium with the limitations of the method of claim 1, thus the rejection and analysis made for claim 1 also applies here. 

Claim(s) 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., (U.S. Pub. No. 2019/0273948 A1) and in view of Appalaraju et al., (U.S. Patent No. 10,909,728 B1) and further in view of Kaplanyan et al., (U.S. Pub. No. 2018/0204314 A1).
As per claim 4, Yin (modified by Appalaraju)) as a whole teaches everything as claimed above, see claim 2. Although Yin discloses wherein the CNN filter includes a plurality of convolution layers ([0034], [0060], [0067], [0069-0071]), Yin does not explicitly disclose a value of alpha is different for two or more of the convolution layers. 
However, Kaplanyan teaches a value of alpha is different for two or more of the convolution layers ([0019], [0118-0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kaplanyan with Yin (modified by Appalaraju) for the benefit of offering a reconstruction method that is time efficient, that can handle initial image data with a small sample fount, and that produces temporally stable results, [0003]. 
As per claim 19, which is the corresponding device with the limitations of the method as recited in claim 4, thus the rejection and analysis made for claim 4 also applies here. 

Allowable Subject Matter
Claims 5-13 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
He et al., “Delving  Deep into Rectifiers: Surpassing Human-Level Performance on ImageNet Classification”. 
Liu et al., “Feature Pyramid Warping for Video Frame Interpolation”.
Li et al., (U.S. Pub. No. 2020/0280717 A1), “Receptive-Field-Conforming Convolution Models for 
Video Coding”.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/              Primary Examiner, Art Unit 2486